Case 1:16-cr-00281-PGG Document 928 Filed 01/13/21 Page 1 of 2

To: Clerk of Court
500 Pearl Street

New York, NY 10007

From: Brandon Green, Defendant, Pro Se
Reg. No. 56400-054

MDC - Brooklyn, 11232

P.O. Box 329002

Brooklyn, NY¥ 11232
Re: Case No. 16 Cr. 281
Date: January 5, 2020
Complaint Regarding Court Filings
To the Cierk of this Court:

| recently sent a letter titled: "REQUEST FOR ADDITIONAL TIME TO SUBMIT AFFIDAVIT", and dated:
"December 4, 2020", to this Court, certified mail (see Exhibit "A"), which was received by this Court on
or about December 9, 2020; however, that letter was never filed in my docket notes. As you know, I've
wrote before complaining about this issue, and again | am frustrated to have to do this again. | feel as
though my rights are being denied, to things like to access the courts, due process, and to petition for
redress. Please, can you ensure that that letter is filed. If for some reason you cannot find it, or have any
questions or concerns, please let me know by contacting me at the address above. Thank you.

Sincerely,

____/S/

Brandon Green

 

 
 
   

Case 1:16-cr-00281-PGG Document 928 Filed 01/13/21 Page 2 of 2

Proof of Delivery

Doar Customer,

This nou as proot o* delivery for the shipment listed below.

  
 

Tracking Number Weight
91265X9159375062413 0.10 18S

Service Shipped / Billed On
ups Ground 42/07/2020
Delivered On Received By
42/09/2020 11:35 AM, MAILROOM
Delivered To Left At

NEW YORK, Ny, US Maiti Room

Thank ycu fer giving us this opportunzy io serve you. Getalls are orly avalable for shipmerits detivered within tye last 120
cays, Please print for your records if you require th's information efter 120 days,

Sincerely,
UPS
Tracking rosuks provided by UPS: 01/09/2021 9:21 A.M, EST

Print ts page

blnlok \

 

 
